Citation Nr: 0103231	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of bee 
stings.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1972 to February 
1973, with additional service in the Ohio Army National Guard 
from February 1982 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that during the pendency of the appeal, 
AMVETS withdrew their services as representative for the 
veteran, effective in May 2000.  The veteran has not arranged 
for any other representation at this time.  Accordingly, the 
Board will proceed to adjudicate the claim without 
representation.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

A review of the record reflects that on the veteran's VA Form 
9, dated in November 1999, the appellant requested that he be 
accorded a hearing before a member of the Board at the 
Cleveland RO, regarding his claim for entitlement to service 
connection for residuals of bee stings.  The Board observes 
that there is no apparent acknowledgment by the RO to the 
veteran's request for a hearing before the Travel Board with 
respect to this issue.  Although the veteran was also 
provided a hearing before a hearing officer at the RO, a 
review of the record does not reveal that the veteran has 
withdrawn his request.

In light of the foregoing, and the fact that the veteran has 
not waived his procedural rights, further development is 
warranted.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted in 
writing and asked whether or not he still 
desires a hearing before a member of the 
Travel Board at the RO. 

2.  If the veteran still desires the 
previously requested hearing, the RO 
should schedule the veteran for a hearing 
during the next scheduled Travel Board 
trip to the RO.  If the veteran no longer 
desires such a hearing, the claims file 
should clearly be documented to that 
effect, and the case should be returned 
to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


